Citation Nr: 0720514	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for residuals of explosive 
injury to thenar eminence, left hand, status post skin graft 
with scar, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine that denied the veteran's claim of entitlement 
to a disability rating in excess of 10 percent for cicatrix 
scar residual, explosive injury thenar eminence, left hand, 
with skin graft (non-dominant).  The veteran perfected a 
timely appeal of this determination to the Board.

In May 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's disability is currently considered under 
Diagnostic Code 5224 for ankylosis of the thumb and 
Diagnostic Code 7801 for scars other than head, face, or neck 
that are deep or that cause limited motion.  Under the facts 
of the instant case, the veteran's disability could also be 
rated under Diagnostic Code 5228 for limitation of thumb 
motion.  Under Diagnostic Code 5228, limitation of thumb 
motion with a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5228 (2006).  The Board also notes 
that when evaluating disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In its August 2005 Statement of the Case, the RO considered 
the criteria for ankylosis of the thumb under Diagnostic Code 
5224, but found that the veteran's disability did not 
approximate ankylosis.  However, the RO did not evaluate the 
veteran's disability under the criteria of Diagnostic Code 
5228 for limitation of thumb motion.

On VA examination in January 2005, it was found that the 
veteran had limitation of flexion and opposition in the thumb 
so that the muscles such as the abductor pollicis longus and 
pollicis brevis muscles had been injured to the point that he 
could only perform about 42 degrees flexion, with no evidence 
of any gap with the exception of limitation of motion of the 
left thumb.  It was also noted that, as far as repetitive 
motion was concerned, the veteran was very limited.  However, 
neither the examination report nor any other examination 
report of record contains findings of whether there was a gap 
of more than two inches (5.1 cm.) between the thumb pad and 
fingers with the thumb attempting to oppose the fingers, with 
or without repetitive motion.  Thus, the medical evidence is 
incomplete with respect to the veteran's level of thumb 
disability.

The instant case must therefore be remanded for an evaluation 
of the veteran's left thumb disability, whereby the medical 
findings are sufficient for VA to make a determination as to 
what the veteran's disability rating would be under 
Diagnostic Code 5228.


Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and extent of the 
veteran's current left hand disability.  
The claims folder and a copy of this 
Remand must be provided to the examiner 
for review.  The examiner should note 
in the examination report that he or 
she has reviewed the claims folder.  
Based on examination findings and a 
review of the claims folder, the 
examiner should specifically express an 
opinion as to whether the veteran's 
left hand disability is productive of a 
gap between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers, and state the 
distance of any such gap.  Also, the 
examiner should comment on any 
additional functional loss due to pain, 
weakness, excess fatigability, or 
incoordination, or additional 
functional loss on repetitive use, and 
express any such additional functional 
loss in terms of increased distance in 
gap between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers, if possible.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




